Exhibit 10.26

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD Amendment to AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made and entered into as of March 22, 2010, by and between BANK OF THE WEST
(the “Bank”) and GUIDANCE SOFTWARE, INC. (the “Borrower”) with respect to the
following:

 

This Amendment shall be deemed to be a part of and subject to that certain
AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 1, 2007, as it may be
amended from time to time, and any and all addenda and riders thereto
(collectively the “Agreement”). Unless otherwise defined herein, all terms used
in this Amendment shall have the same meanings as in the Agreement. To the
extent that any of the terms or provisions of this Amendment conflict with those
contained in the Agreement, the terms and provisions contained herein shall
control.

 

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

 

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1.                                       Extension of Expiration Date. The
Expiration Date provided for in Section 1.1.9 of the Agreement shall be extended
to May 31, 2012.

 

2.                                       Modification of Financial Condition.
Effective with the date of this Amendment, Section 6.2 (ii) is hereby modified
to read as follows:

 

(ii)                                  Not allow a cumulative year to date net
loss (excluding non-cash shareholder compensation expense) in excess of
$5,000,000.00 during any one fiscal year.

 

5.                                       Representations and Warranties. The
Borrower hereby reaffirms the representations and warranties contained in the
Agreement and represents that no event, which with notice or lapse of time,
could become an Event of Default, has occurred or is continuing.

 

6.                                       Confirmation of Other Terms and
Conditions of the Agreement. Except as specifically provided in this Amendment,
all other terms, conditions and covenants of the Agreement unaffected by this
Amendment shall remain unchanged and shall continue in full force and effect and
the Borrower hereby covenants and agrees to perform and observe all terms,
covenants and agreements provided for in the Agreement, as hereby amended.

 

7.                                       Governing Law. This Amendment shall be
governed and construed in accordance with the laws of the State of California to
which jurisdiction the parties hereto hereby consent and submit.

 

8.                                       Counterparts. This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:

 

BORROWER:

 

 

 

BANK OF THE WEST

 

GUIDANCE SOFTWARE, INC.

 

 

 

 

 

 

BY:

/s/ David Alterman

 

BY:

/s/ Victor Limongelli

NAME:

David Alterman, Vice President

 

NAME:

Victor Limongelli, President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

215 North Marengo Avenue

 

 

 

 

Pasadena, CA 91101

 

2

--------------------------------------------------------------------------------